TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-14-00395-CV



                                      Joel Paul Bach, Appellant

                                                   v.

                                   Texas State University, Appellee



      FROM THE DISTRICT COURT OF HAYS COUNTY, 428TH JUDICIAL DISTRICT
           NO. 13-1848, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                               MEMORANDUM OPINION


                   Joel Paul Bach filed his notice of appeal on June 17, 2014. On November 14, 2014,

the Clerk of this Court notified appellant that his brief was overdue and that his appeal was

subject to dismissal for want of prosecution unless he filed his brief or responded to the

notice by November 24, 2014. To date, appellant has neither filed his brief nor responded to

this Court’s notice. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App.

P. 42.3(b), (c).



                                                __________________________________________

                                                Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Prosecution

Filed: December 17, 2014